Citation Nr: 1705951	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  14-30 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A Board videoconference hearing was scheduled in November 2016 pursuant to the Veteran's July 2014 request to appear before a Veterans Law Judge.  The Veteran failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

The Board notes that although the issues of entitlement service connection for a right foot disability, a left foot disability, a skin disability and a respiratory condition are listed in the November 2016 appellate brief filed by the Veteran's representative, they are not currently before the Board because the Veteran did not perfect his appeal of those claims as they are not listed on his July 2014 VA Form 9.  Therefore, those issues will not be addressed in this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary so that VA may obtain opinions regarding the etiology of the Veteran's bilateral hearing loss and bilateral tinnitus.

The Veteran's DD 214 indicates his military occupational specialty (MOS) was that of a cargo handler.  VA has conceded the Veteran was exposed to excessive noise in the course of performing the duties associated with this MOS.  (RO Rating Decision, February 23, 2011).

In October 2010, the Veteran was afforded a VA audiology examination.  The Veteran reported an in-service history of noise exposure in the course of performing his MOS duties as a cargo handler, which included exposure to noise from small arms and artillery fire.  The Veteran also reported a post-service history of occupational noise exposure, which included working on an assembly line for approximately four years, working in a steel plant for approximately eight years, and, most recently, working as a mechanic and manager of a self-owned garage and gas station from 1980 until 2007.  Additionally, the Veteran reported a post-service history of exposure to occasional recreational noise from tractors on his farm.  The examiner opined that it is less likely than not that the Veteran's current bilateral hearing loss and bilateral tinnitus were caused by or are the result of his military service.  In support of this opinion, the examiner noted that the Veteran's induction and separation audiograms indicate normal hearing, bilaterally.  The examiner stated that if the Veteran had sustained permanent hearing loss as a result of his military noise exposure it "should have been shown on his separation audiogram and would not be delayed in onset."

With regard to tinnitus, the Veteran reported that he could not recall exactly when his tinnitus began, but that it started many years ago.  The examiner opined that as the Veteran's separation audiogram showed normal hearing with no significant threshold shift over the Veteran's period of service, he could not relate the Veteran's tinnitus to an in-service hearing loss.

The Board assigns little probative value to the October 2010 medical opinions, as the examiner used a lack of evidence showing hearing loss upon separation to support the opinions that the Veteran's current bilateral hearing loss and/or bilateral tinnitus are not related to his period of active service.  Under 38 C.F.R. § 3.385, service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Furthermore, although the examiner noted the Veteran's statements concerning in-service and post-service noise exposure, the examiner did not adequately address or consider these statements or their significance in his opinion.  For these reasons, the Board finds that the October 2010 opinions are inadequate and that addendum opinions are needed which fully consider and address the evidence of record.

On remand, the RO should obtain any outstanding VA treatment records, as they were last updated in 2014.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the Veteran's claims file.

2.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's October 2010 audiology examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the October 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked to provide opinions as to the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during service or is etiologically related to exposure to excessive noise during active duty service, specifically noise exposure the Veteran experienced in the course of his duties as a cargo handler, including exposure to noise from small arms and artillery fire?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began during service or is etiologically related to exposure to excessive noise during active duty service, specifically noise exposure the Veteran experienced in the course of his duties as a cargo handler, including exposure to noise from small arms and artillery fire?

In providing these opinions, the examiner must acknowledge the Veteran's conceded exposure to excessive noise in service.  The examiner must also recognize that the fact that there was no diagnosis of hearing loss or tinnitus in service is not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus.

The examiner is advised that the term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the requested medical opinions should be reviewed to ensure that it is responsive to and in complete compliance with the directives of this remand.  If not, appropriate corrective action should be taken.

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for entitlement to service connection for bilateral hearing loss and bilateral tinnitus in light of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





